Order affirmed, without costs of this appeal to any party. All concur, except Harris and Larkin, JJ., who dissent and vote for reversal and for dismissal of the writ on the ground that the proceeding is barred by section 327 of the Charter of the City of Buffalo (Local Law No. 4, 1927 [published in Local Laws, 1932, p. 21]). (The order denies defendants’ motion to dismiss a writ of certiorari in a proceeding to review a tax assessment.) Present — Taylor, P. J., Dowling, Harris, Larkin and Love, JJ. [See post, p. 901.]